Citation Nr: 0405826	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  01-09 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder. 

2.  Entitlement to service connection for a bipolar disorder. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from April 1975 to 
August 1977.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.   

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  For reasons set forth below, further 
development is warranted in this matter.  



Left Ankle

The veteran asserts that he is entitled to service connection 
for a left ankle disorder.   

Service medical records reflect that the veteran was seen and 
treated for a left ankle disorder from May to June 1975 for a 
left ankle sprain.  At the time, the veteran stated that he 
tripped while running.  X-rays of the ankle were normal.  
Clinical findings included left ankle swelling, edema, and 
pain.  Entries dated in June 1975 show continued swelling and 
pain with weight on the left foot and that the veteran was 
treated with crutches and ace wraps.  

Post-service medical records reflect that the veteran 
reported left ankle pain and other problems since he 
separated from service.  VA outpatient treatment records 
dated in 1999 show that veteran seen for left ankle ankle 
pain and popping.  An entry dated in May 1999 provided that 
X-rays of the left ankle showed minimal heel spur, good ankle 
joint and interarticular bones with spaces in the foot, and 
1+ lateral laxity on stress view. Ankle support was 
prescribed.  Clinical findings of the left ankle showed that 
the ankle was slightly edemous to light touch.  There was 
audible crepitus and palpable pain at left distal lateral 
malleoulus.  Diagnoses include chronic left foot, lateral 
malleous.  In April 2000, the veteran fell on a boat and felt 
that this event exacerbated his left ankle disorder. 

Social Security Administration (SSA) records reflect that the 
veteran was awarded disability benefits, effective in August 
1999; residuals of a left ankle fracture was the primary 
diagnosis.  

Based on the foregoing, the Board is of the view that a VA 
examination and opinion is necessary to determine the nature 
and etiology of the veteran's left ankle disorder.  38 C.F.R. 
§ 3.159(c)(4).  



Psychological Disorders 

The veteran asserts that he developed PTSD and a bipolar 
disorder as a result of service experiences.  The veteran 
asserts that his stressors include physical assaults and a 
non-assault incident.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during 
peacetime service.  38 U.S.C.A. § 1131 (West 2002).  Certain 
diseases, including psychosis, may be presumed incurred in 
service if shown to have manifested to a compensable degree 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003)

While this appeal was pending, the applicable regulations 
regarding service connection for PTSD, 38 C.F.R. § 3.304(f), 
were amended on June 18, 1999, effective March 7, 1997.  See 
64 Fed. Reg. 32807-32808 (June 18, 1999) (codified at 38 
C.F.R. § 3.304(f) (2002)).  Under the old regulations, 
service connection for PTSD required: (1) a current, clear 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor. 
38 C.F.R. § 3.304(f) (1997). Under the new regulations, 
service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (2003), 
(2) medical evidence establishing a link between current 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2002).  In addition, the 
amended regulations provides for a laxed requirement for 
corroboration of combat-related stressors, which does not 
apply in this case since the veteran served during peacetime.  
38 C.F.R. § 3.304(f)(1) (2002); see also 38 U.S.C.A. § 
1154(b).

In addition, the regulations pertaining to the development 
and adjudication of a claim for PTSD due to personal assault, 
which are applicable to the veteran current appeal, were also 
revised on June 18, 1999, effective March 7, 1997 (codified 
at 38 C.F.R. § 3.304(f); 64 Fed. Reg. 32807-32808 (June 18, 
1999)); and effective on March 7, 2002 (codified at 38 C.F.R. 
§ 3.304(f)(3)), respectively.  

For a claim for service connection for post-traumatic stress 
disorder based on in-service personal assault, evidence from 
sources other than the veteran's service medical records may 
corroborate the veteran's account of stressor incident.  
Examples of such include, but are not limited to:  records 
from law enforcement authorities, statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence found in these sources.  
Examples of behavior changes may constitute credible evidence 
or the stressor include, but are not limited to: a request 
for a transfer to another military duty assignment; 
deterioration in work performance, substance abuse, episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3) (2003).  

Additionally, pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the current service stressor where the 
alleged stressor event is physical or sexual assault.  See 
Cohen v. Brown, 10 Vet. App. At 128; M21-1, Part III, Change 
49 (February 1996) par. 5.14c; see also YR v. West, 11 Vet. 
App. 393, 399 (1998).

As to personal assaults, the veteran contends that after 
basic training he underwent a hazing wherein he was covered 
in a blanket.  The veteran also maintains that as a result of 
having reported the incident (which is not of record) he was 
pushed down and injury his left ankle.  As noted above, 
service medical records show that the veteran sprained the 
left ankle while running in May 1975.  

In addition, the veteran indicated that he was subjected to 
another hazing incident while serving in Sardina, Italy, 
wherein grease was poured over him.  He also claimed that 
other incidents occurred while serving on the USS Gilmore and 
USS Capodanno.  

While the veteran's claims folder contains no evidence of 
these incidents, service medical records dated in May 1975 
reflect that the veteran requested something for nervousness.  
No explanation was provided.  Entries dated in March 1977 
show that the veteran reported problems sleeping secondary to 
excessive noise.  At the time, it was noted that the veteran 
was slightly nervous and anxious.  Subsequent entries dated 
in April 1977 show that the veteran was having problems 
living below deck and that he had multiple phobias, with no 
explanation.  The diagnosis was adult situational reaction. 

As to non-personal assaults stressors, the Board notes that 
many of the claimed incidents are not verifiable.  
Particularly, the veteran's claim that he was assigned to 
isolated duty in Le Maddalena Sardinia and that he was 
assigned to work with the boatswains mates and that they were 
required to fight a fire that had broken out on an island.  
The veteran asserts that the fire occurred in early 1977.  
The record shows that the veteran was assigned to the site 
component in La Maddalena, Sardinia from December 1975 to 
December 1976.  

However, the veteran's claim that a battery exploded in his 
face is noted in the record.  Service medical records dated 
in November 1967 show that the veteran was seen for 
complaints of a battery exploding with acid splashing on his 
clothing and part of his fact, but the veteran did not 
believe any splashed in his eyes.  The veteran washed his 
face with no symptoms voiced and returned to duty.  VA and 
private medical records reflect that the veteran embellished 
the extent of the physical damage caused by the incident i.e. 
facial burns.  However, the veteran maintains and he has 
provided testimony from his father that he has not been able 
to engage in any tasks involving electronics since that 
incident.  

The record shows variant diagnoses with respect to the 
veteran's PTSD.  The report of an April 2000 VA examination 
shows that the examiner reviewed the veteran's claim file.  
During the course of the examination, the veteran reported 
stressors consistent with those previously noted.  At the 
conclusion of a mental status evaluation, the examiner 
determined that the veteran's stressors were not traumatic to 
satisfy the criteria for PTSD.  However, bipolar disorder was 
diagnosed.  On other hand, a private psychological evaluation 
dated in December 2002 provides an opinion relating the 
veteran's psychological disorder to service.  Moreover, VA 
outpatient treatment records dated from 2000 to 2003 include 
diagnosis of PTSD and probable PTSD.  Thus, the Board is of 
the view that a VA examination is warranted to confirm 
whether the veteran has PTSD.   

As to the veteran's bipolar disorder, the Board notes that 
while the evidence establishes a diagnosis there is no 
medical opinion regarding the etiology of the disorder.  In 
light of the noted problems that the veteran experienced in 
service, the Board is of the view that a VA examination and 
opinion is warranted to determine the etiology of the 
disorder.  

Outstanding Records 

In addition, the record shows that there are outstanding 
medical records that may be relevant to the veteran's claim.  
At a January 2003 personal hearing before a hearing officer, 
the veteran testified that he was receiving treatment at a 
Vet Center and that he was receiving Vocational 
Rehabilitation for his psychological disorders; however, 
these records have not been associated with the claims file.  

In a statement in support of claim dated in March 1999, the 
veteran indicated that he underwent a counseling program 
through Clearskies from Southwest Airlines in 1993.  These 
documents may contain information relevant to the veteran's 
claim; however, no attempt has been made to obtain them.  

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  As noted above, the RO must 
convey (1) the information and evidence 
not of record that is necessary to 
substantiate the claim; (2) the 
information and evidence that the VA will 
seek to provide; (3) the information and 
evidence that the claimant is expected to 
provide; and (4) notice that the claimant 
is to provide any evidence in his or her 
possession that pertains to the claim.  
Duplicate copies of evidence currently in 
the file need not be submitted.  

2.  The RO should obtain records from the 
Vet Center and Vocational Rehabilitation 
Records, if any.  The RO should also 
obtain counseling records dated in 1993 
from Southwest Airlines.  If these 
documents are not available, it should be 
so indicated in writing.  

3.  The veteran should be afforded a VA 
orthopedic examination to ascertain the 
nature and etiology of any left ankle 
disorder found to be present.  A copy the 
claims folder, containing all evidence 
relevant to the case (including a copy of 
this REMAND), should  be provided to the 
VA examiner who is designated to examine 
the veteran, so that the examiner can 
review the veteran's pertinent medical 
history and circumstances.  All necessary 
studies, including X-rays, should be 
conducted.  The examiner should provide 
an opinion as to the etiology of any left 
ankle disorder found to be present.  The 
examiner should state whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any disorder of the left ankle is related 
to service.  

4.  The RO should contact the veteran and 
request that he provide as much detail as 
possible (to include names, dates, 
locations) regarding the alleged 
stressors he has reported.  The RO must 
determine (in accordance with the 
guidelines for claims of PTSD based on 
personal assault) whether any alleged 
stressor has been verified.  

After all the above is completed, the RO 
should arrange for the veteran to be 
afforded a VA psychiatric examination to 
determine the etiology of any psychiatric 
disability, and specifically whether or 
not he has PTSD as the result of a 
verified stressor(s).  A copy the claims 
folder, containing all evidence relevant 
to the case (including a copy of this 
REMAND), should be provided to the VA 
examiner who is designated to examine the 
veteran, so that the examiner can review 
the veteran's pertinent medical history 
and circumstances.  The psychiatrist 
should review pertinent historical data 
in the claims folder, including previous 
psychiatric findings and diagnoses.  The 
psychiatrist should integrate the 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.  The RO 
should advise the psychiatrist which 
stressor(s) are verified.  The 
psychiatrist should make a specific 
determination as to whether the 
diagnostic criteria for a diagnosis of 
PTSD are satisfied.  The psychiatrist 
should specifically opine whether the 
veteran has PTSD due to a stressor 
event(s) in service, and should explain 
the rationale for any opinions given.  

With respect to the bipolar disorder, the 
examiner should provide an opinion as to 
whether:  it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
bipolar disorder was caused or aggravated 
(i.e. increased in disability) by 
service.  

5.  After completion of the development 
call for above, and after undertaking any 
additional development deemed warranted 
by the record, the RO should readjudicate 
the veteran's claim for service 
connection for a left ankle disorder, a 
bipolar disorder, and PTSD.  

6.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The requisite 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




